 1                                                                   The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SEIU HEALTHCARE 1199NW, a labor
      organization
10
                      Plaintiff,
                                                           Case No. 2:19-cv-01210 MJP
11
                       v.
                                                           STIPULATION AND ORDER OF
12
                                                           DISMISSAL
      COMMUNITY PSYCHIATRIC CLINIC,
13
                      Defendant.
14

15                                             I. STIPULATION

16          IT IS HEREBY STIPULATED that the parties, SEIU Healthcare 1199NW and

17   Community Psychiatric Clinic, jointly move for dismissal of the above captioned case with

18   prejudice and without an award of attorneys’ fees or costs to either party.

19          //

20          //

21          //

22          //

23          //

24          //

                                                                                      SEBRIS BUSTO JAMES
      STIPULATION AND ORDER OF DISMISSAL – 1                                       14205 SE 36th St., Suite 325
      SEIU Healthcare 1199 NW v. Community Psychiatric Clinic                      Bellevue, Washington 98006
      Case No. 2:19-cv-01210 MJP                                             Tel: 425-454-4233 – Fax: 425-453-9005
 1         DATED this 22nd day of August, 2019

 2

 3

 4   DOUGLAS, DRACHLER, MCKEE &                                SEBRIS BUSTO JAMES
     GILBROUGH
 5
     /s/ Jacob Metzger                                         /s/ Jeffrey A. James
 6   Kristen Kussmann, WSBA #30638                             Jeffrey A. James, WSBA #18277
     kristenk@ddmglaw.com                                      jaj@sebrisbusto.com
 7   Jacob Metzger, WSBA #39211                                Matthew R. Kelly, WSBA #48050
     jacobm@ddmglaw.com                                        mkelly@sebrisbusto.com
 8   1904 Third Ave., Ste. 1030                                14205 SE 36th St., Suite 325
     Seattle, WA 98101                                         Bellevue, Washington 98006
 9   (206) 623-0900                                            (425) 454-4233

10   Attorneys for Plaintiff                                   Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                                                         SEBRIS BUSTO JAMES
     STIPULATION AND ORDER OF DISMISSAL – 2                                           14205 SE 36th St., Suite 325
     SEIU Healthcare 1199 NW v. Community Psychiatric Clinic                          Bellevue, Washington 98006
     Case No. 2:19-cv-01210 MJP                                                 Tel: 425-454-4233 – Fax: 425-453-9005
 1                                                 II. ORDER

 2          Pursuant to the foregoing Stipulation, IT IS HEREBY ORDERED, ADJUDGED, and

 3   DECREED that all claims in the above-referenced matter are hereby dismissed with prejudice

 4   without an award of attorneys’ fees or costs to either party. All pending motions are DENIED

 5   AS MOOT. The Clerk’s Office is directed to CLOSE this file.

 6

 7   DATED this 22nd day of August, 2019.



                                                                A
 8

 9
                                                                Marsha J. Pechman
10                                                              United States District Judge

11   Presented by:
12
     DOUGLAS, DRACHLER, MCKEE & GILBROUGH
13
     /s/ Jacob Metzger
     Kristen Kussmann, WSBA #30638
14
     kristenk@ddmglaw.com
     Jacob Metzger, WSBA #39211
15
     jacobm@ddmglaw.com
     1904 Third Ave., Ste. 1030
16
     Seattle, WA 98101
     (206) 623-0900
17
     Attorneys for Plaintiff
18

19   SEBRIS BUSTO JAMES

20   /s/ Jeffrey A. James
     Jeffrey A. James, WSBA #18277
21   jaj@sebrisbusto.com
     Matthew R. Kelly, WSBA #48050
22   mkelly@sebrisbusto.com
     14205 S.E. 36th Street, Suite 325
23   Bellevue, Washington 98006
     (425) 454-4233
24
     Attorneys for Defendant
                                                                                           SEBRIS BUSTO JAMES
      STIPULATION AND ORDER OF DISMISSAL – 3                                            14205 SE 36th St., Suite 325
      SEIU Healthcare 1199 NW v. Community Psychiatric Clinic                           Bellevue, Washington 98006
      Case No. 2:19-cv-01210 MJP                                                  Tel: 425-454-4233 – Fax: 425-453-9005
 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on August 22, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM / ECF System, which in turn automatically generated a Notice of

 4   Electronic Filing (NEF) to all parties in the case who are registered users of the CM /ECF System.

 5   The NEF for the foregoing specifically identifies recipients of the electronic notice.

 6

 7                                                   /s/ Nani Vo
                                                     Nani Vo
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                                                      SEBRIS BUSTO JAMES
      STIPULATION AND ORDER OF DISMISSAL – 4                                       14205 SE 36th St., Suite 325
      SEIU Healthcare 1199 NW v. Community Psychiatric Clinic                      Bellevue, Washington 98006
      Case No. 2:19-cv-01210 MJP                                             Tel: 425-454-4233 – Fax: 425-453-9005
